Habeas corpus proceeding brought by appellant to obtain custody of his three-year-old daughter from her maternal aunt and uncle, respondents herein, with whom she has been residing at their home in Queens since shortly after her mother’s death, more than 2% years ago. It appears that appellant, who has not remarried, is unable to care for the infant and has arranged to board her with strangers near his home in Brooklyn. He appeals from an order dismissing the writ, continuing custody in respondents, and granting him rights of visitation. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.